UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A Amendment No. 1 Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended January 31, 2011 Commission file number 0-16438 NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, CA (Zip Code) (Address of principal executive offices) (818) 591-0776 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock-no par value The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “ large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smallerreporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Act).Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter - $58,102,000 (as of July 30, 2010). The number of shares of registrant's Common Stock outstanding on April 26, 2011 was 10,242,565. Documents Incorporated by Reference None. NATIONAL TECHNICAL SYSTEMS, INC. FORM 10-K FISCAL YEAR ENDED JANUARY 31, 2011 EXPLANATORY NOTE ii PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 7 ITEM 1B. UNRESOLVED STAFF COMMENTS. 10 ITEM 2. PROPERTIES. 11 ITEM 3. LEGAL PROCEEDINGS. 12 ITEM 4. (REMOVED AND RESERVED). 12 PART II 12 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 12 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 15 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 23 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. 44 ITEM 9A. CONTROLS AND PROCEDURES. 44 ITEM 9B. OTHER INFORMATION. 45 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 46 ITEM 11. EXECUTIVE COMPENSATION. 51 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 55 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 57 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 58 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 61 SIGNATURES 63 This report contains certain statements that relate to future plans, events or performance. These forward-looking statements involve risks and uncertainties, including risks associated with uncertainties pertaining to customer orders, demand for services and products, development of markets for the companies’ services and products and other risks identified in Item 1A included in this report.Actual results, events and performance may differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.The companies undertake no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. i Table of Contents EXPLANATORY NOTE. This Amendment No. 1 (“Amendment No. 1”) to the Annual Report on Form 10-K for the fiscal year ended January 31, 2011 of National Technical Systems, Inc., originally filed with the Securities and Exchange Commission (“SEC”) on May 2, 2011 (the “Original Form 10-K”), amends the Original Form 10-K in the manner described below. Amendment No. 1 is being filed solely to include the information required in Part III (Items 10, 11, 12, 13 and 14) of Form 10-K that was previously omitted from the Original Form 10-K. General Instruction G(3) to Form 10-K allows such omitted information to be filed as an amendment to a Form 10-K or incorporated by reference from a company’s definitive proxy statement which involves the election of directors not later than 120 days after the end of the fiscal year covered by the Form 10-K. Because our definitive proxy statement for our 2011 annual meeting of shareholders will not be filed with the SEC within 120 days after the end of our fiscal year ended January 31, 2011, the information required by Part III of Form 10-K cannot be incorporated by reference from our definitive proxy statement and, therefore, must be included as part of the Form 10-K. Accordingly, this Amendment No. 1 is being filed to include such omitted information as part of the Form 10-K. For convenience, Amendment No. 1 includes our complete Annual Report on Form 10-K. However, no information in the Original Form 10-K is being modified or amended by Amendment No. 1 other than changes to Part III (Items 10, 11, 12, 13 and 14) and the exhibit list included in Item 15 of Part IV. Further, unless indicated otherwise, Amendment No. 1 does not reflect events occurring after May 2, 2011, which is the filing date of the Original Form 10-K. Accordingly, Amendment No. 1 should be read in conjunction with our other filings with the SEC. Pursuant to SEC rules, we have included currently-dated certifications from our chief executive officer and our chief financial officer as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. ii Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. Annual Report (Form 10-K) For Year Ended January 31, 2011 PART I ITEM 1. BUSINESS. General National Technical Systems, Inc. (NTS or the Company) is a leading provider of engineering and testing services to the aerospace, defense, telecommunications, automotive and high technology markets. Through a broad network of resources, NTS provides full product life-cycle support, offering advanced design engineering, compliance, testing, certification, quality registration and program management. The Company was founded in 1961, incorporated in 1968 in California and subsequently was reincorporated in Delaware in 1987 to serve as a holding company for its subsidiaries. On January 31, 1997, the Company was merged into a newly formed California corporation named National Technical Systems, Inc. The Company's principal executive offices are located at 24007 Ventura Boulevard, Suite 200, Calabasas, California 91302 (telephone: 818-591-0776). Description of Business The business of the Company is conducted by a number of operating units, each with its own organization.The management of each operating unit has responsibility for its operations and for achieving sales and profit goals. The executive staff sets the strategy and maintains overall supervision, coordination and financial control, and manages development of new services and acquisitions. Overview NTS is one of the largest engineering and testing organizations in the U.S., with facilities throughout the country and at locations in Japan, Vietnam, Germany and Canada. NTS provides highly trained technical personnel for product design and evaluation, safety testing, certification and supply chain management to enable customers to sell their products in world markets. In addition, NTS performs management registration and certification services to ISO related standards. NTS is accredited by numerous national and international technical organizations which allow the Company to have its test data accepted in most countries. The Company did not have revenues from a single customer in fiscal year 2011 which represented in excess of 10% of total Company revenues. Acquisitions NTS’ growth strategy includes the acquisition of businesses to increase capacity and capability, provide complimentary service offerings, broaden its customer base, and expand its geographic reach.A significant portion of the Company’s growth comes from acquisitions.In the past three years, NTS has made four acquisitions, as follows: On December 16, 2010, the Company acquired Mechtronic Solutions, Inc. (MSI), an engineering services company, located in Albuquerque, New Mexico.The addition of MSI advances the Company’s full-service integrated engineering services capabilities and provides additional established customers. On November30, 2009, NQA,Inc., a 50% owned consolidated subsidiary of NTS, acquired Unitek Technical Services,Inc., located in Centreville, Virginia.This acquisition broadened the Company’s service offerings to include supply chain management. On June6, 2008, the Company acquired Elliott Laboratories,Inc., The acquisition enhanced NTS’ capabilities and capacities in electromagnetic compatibility (EMC), product safety and wireless regulatory testing.The acquisition included two full-service facilities in the Silicon Valley. The addition of Elliott Laboratories to the NTS organization created one of the largest independent providers of EMC design, test and evaluation services in North America. 1 Table of Contents On April21, 2008, NQA,Inc., a 50% owned consolidated subsidiary of NTS, acquired the assets of International Management Systems,Inc. The acquisition broadened NQA’s customer base and provided NQA a strategic presence for the support of its current and new customers in the Southeast region. Divestitures On November3, 2008, the Company completed the sale of contracts and certain other assets from its Technical Solutions segment that were associated with information technology services and information technology consulting.The divestiture of this segment allowed the Company to focus on core competencies and other services that better fit with the Company’s strategy. Markets NTS serves customers primarily in the defense, aerospace, telecommunications, automotive, energy, consumer products and industrial products markets. Defense and aerospace markets combined accounted for approximately 66% of the Company’s revenues for the year ended January 31, 2011. Defense. NTS plays an active role in numerous U.S. defense-related programs, performing a wide variety of defense technology research, development, test, and evaluation (RDT&E) services for the Department of Defense (DOD), military, government and commercial industry.These services evaluate the weapons, ordnance, munitions, avionics, electronics, hydraulic and pneumatic controls, engines and communication systems that make up the elements of today’s modern battlefield.The testing platforms include fixed wing aircraft, helicopters, submarines, aircraft carriers and other naval ships, tanks and other tracked vehicles, trucks and road vehicles, command, control and communication systems and missiles and weapons systems.Testing includes associated system and component level tests of structures, hardware, electronics, personal protective equipment, armor, weapons and ammunition. NTS has facilities that are specially constructed to store, handle, and test ordnance, munitions and hazardous materials.Routine testing includes live fire, function, environmental, dynamics, safety, MIL-STD-901 shipboard shock, insensitive munitions (IM), hazard classification, transportation and packaging safety.These tests are done for prototype, developmental, qualification and production/lot acceptance testing (LAT).Multiple NTS facilities around the country provide 200 v/m up to 40 GHz EMI/EMC testing of electronic and communications equipment.Custom designed NTS data acquisition systems are capable of collecting data at speeds of 2,000,000 data points per second and digital photography capability of over 160,000 color photos per second. NTS’ defense group is expanding to include energetic and prototype engineering services, including 2D and 3D CAD modeling; technical data package (TDP) development and modification; finite element analysis (FEA), projectile design and analysis; interior and exterior ballistics analysis, and design and development of custom test hardware and fixturing.Other services include support of, and procurement and delivery of precision metal parts and explosive loading of prototype hardware.Additional defense services include design, development, fabrication, and fielding of specialized high speed instrumentation and diagnostics for energetics and hazardous materials and ordnance testing.This includes custom sensor suite design, fabrication and deployment, often through specialized test facility design. Aerospace.NTS offers integrated life cycle product services to the aerospace market.These services include engineering, testing and supply chain management.From concept development and design, through detail design, certification, production and in-service life, NTS provides support throughout the full life cycle of the aerospace product.These integrated services fill the capability gaps that have developed in the aerospace supply chains after years of large scale integration, outsourcing and globalization. 2 Table of Contents Testing services include a range of capabilities for structures and airborne equipment.For structures, NTS has extensive testing capability and expertise in large component static and fatigue, full scale airframe static and fatigue, sonic fatigue, vibration, modal, ground vibration, high pressure/high flow air and fluid compatibility.Airborne equipment testing spans the full range of RTCA DO-160 requirements, including static and dynamic, electromagnetic effects (EME, EMI, EMC), electrostatic discharge (ESD), environmental, material and system compatibility, high intensity radiated field (HIRF), indirect lightning effects and highly accelerated life testing/stress screening (HALT/HASS). NTS’ engineering services consist of design and analysis of aerospace structures, systems, components and detailed parts as part of customers’ design teams or as a fixed-price work package.In all cases, NTS’ work product belongs to the customer who retains approval authority and certification responsibility.Specific capabilities include engineering program management, managed engineering services (on-site management of customer engineering teams), design engineering, analysis, test engineering, test system engineering, failure forensics and expert witnessing. Supply chain management services span a wide range of development, oversight, and certification/accreditation activities including product inspection, production monitoring and expediting, test witnessing and support, corrective action follow-up, supplier surveillance, sub-tier supplier management, new supplier surveys, systems evaluations and audits (including special processes), development of quality assurance protocols, supplier development and improvement, quality management system audit, certification and registration. The Company’s initial aerospace market sector focus for offering integrated life cycle product services is in the large commercial transport and general aviation sectors.Once established, NTS intends to expand its capabilities to broaden its offerings into other sectors such as regional transports, rotorcraft, spacecraft, military fighters and transports and unmanned aerial vehicles. Telecommunications. NTS provides certification and evaluation of a broad array of telecommunications equipment and systems for manufacturers of central office equipment and the carriers. The Company’s services are performed in accordance with the network equipment building systems(NEBS) specifications and fiber optics general requirements (GRs) as required by the telecommunications industry. NTS is also an independent test laboratory certified and recognized by most carriers, which allows manufacturers to use NTS as a market channel for products tested at original equipment manufacturers’ (OEM) facilities that are being developed for use in the regional bell operating companies’ (RBOCs) central offices.The Company has been approved as an independent test laboratory (ITL) by the carriers to test and certify central office equipment developed by manufacturers to the NEBS specifications. The Company is currently providing this service at laboratories in California, Massachusetts, Texas, Calgary, Canada and Munich,Germany.The Company has been approved as an exclusive ITL to offerInternet TV Setup Box and in home CPE certification of telecom productsbased on multimedia over coax (MoCA) certification. The Company is the exclusive certifications provider for Sirius/XM Radio Ready program.NTS is also a smart grid test compliance provider covering the deployment of“in-home” smart metering. Automotive. NTS supports the commercial and military vehicle industries with testing, including dynamometer operations onpower train components, vibration and shock on mechanical and electrical assemblies, thermal and corrosion exposures on control and monitoring systems,pressure pulsing and burst on fluid handling items and fatigue and ultimate strength on mechanical components.NTS performs testing to support requirements in emerging markets of pure electric vehicles and electrical hybrid vehicles. This includes electric motors, integrated motor/transmissions, specialized high speed transmissions, batteries and control/distribution modules.It also performs highly accelerated life tests (HALT) and highly accelerated stress screen (HASS). These tests combine extremes of temperature, rapid temperature change, and multi-axis vibration to rapidly expose design weaknesses and process flaws. NTS is accredited to ISO 17025 through the American Accreditation of Laboratories Association (A2LA). This accreditation allows NTS automotive test reports to be accepted in the U.S. and internationally. Energy. NTS provides certification and evaluation services to nuclear utilities and suppliers worldwide. NTS offers a full range of products, engineering and testing services under our NUPIC and NIAC audited 10CFR50, Appendix B Quality Program.These services include seismic, environmental, EMI/RFI, radiation, equipment qualification, commercial grade dedication, mechanical aging, thermal aging, vacuum testing, leak detection, and nuclear steam accident simulations such as loss of cooling accident (LOCA) and high expansion line breaks (HELB).Seismic and vibration simulation tests conducted on our single axis, dependent biaxial systems, or independent tri-axial and electro-mechanical shaker tables are used for a variety of customer products. 3 Table of Contents The Company’s engineering capabilities and services include field support, training, obsolescence evaluations, alternative product selection, finite element analysis, reliability simulation, data acquisition and firmware software validation and verification.NTS is active in industry task groups that influence the latest dedication guidelines. NTS engineers and technicians involved in the dedication process meet ANSI N45.2.6 Level II Inspectors guidelines.The Company is actively involved with many vendors in the qualification of parts and components for the next generation of nuclear power plant designs. Consumer Products. NTS provides certification and evaluation of a broad array of consumer products normally procured for personal use in a residence, school and recreation or otherwise.This typically includes computer equipment, peripherals, printers and USB enabled devices. These products are subjected to a wide range of electromagnetic compatibility, safety, reliability, usability and interoperability tests to assure reliable and effective use.Dramatic population growth and income gains in regions such as Asia, Latin America and Africa, coupled with urbanization and global macroeconomic shiftsare growing the market space to which manufacturers are seeking to sell. NTS offers regulatory approval and testing services for these products, offering a “one-stop-shop” service to their customers.This ensures a shorter time to market for NTS customers. Industrial Products. NTS provides certification and evaluation of a broad array of industrial products normally procured for light and heavy industrial applications. This covers a wide range of industries from shipbuilding to semiconductor manufacturing equipment, automation, robotics and materials handling devices. Various types of commercial grade electronic, hydraulic and pneumatic systems are subjected to electrical, environmental and safety testing to ensure safe and reliable use.Special combined mechanical and environmental testing processes such as highly accelerated life testing (HALT) are used to accelerate the effects of aging and wear to allow manufacturers to produce a more reliable product.Once this has been accomplished, similar highly accelerated stress screening (HASS) testing can be used to ensure consistent quality on the production line.NTS offers a complete turnkey testing service for industrial products including electromagnetic compatibility, electrical safety, mechanical, environmental, HALT, HASS and customer driven requirements. Industry Overview Manufacturers often fulfill their evaluation testing needs on an outsourcing basis in order to reduce costs, avoid large capital expenditures, save time and remain competitive.Due to regulations requiring third party certification, manufacturers use third party certifiers to position their products for sale in world markets.NTS is geographically located to serve customers at locations close to their plants and NTS facilities are capable of providing the conformity assessment activity necessary to reduce product-handling costs and serve as a market gateway for manufacturers to sell products globally. NTS provides a “one stop” resource and single source responsibility for all conformity assessment requirements in the several markets it serves. Geographic Locations In the U.S., NTS’ facilities are located in 23 domestic cities and in 4 international cities. See “Item 2. Properties.” Business Strategy Over the last few years, NTS restructured its executive leadership team and initiated a new growth strategy to provide significant focus on corporate development activities within the mid-to longer-term time horizon, while continuing to drive efficiencies and market penetration within the shorter-term fiscal planning time horizon.The result of this new growth strategy has been to accelerate growth in the Company’s core testing business and expand the Company into high-value adjacent services, such as engineering services, while simultaneously reducing focus on staffing and lower value operations. 4 Table of Contents NTS’ strategies for continued growth include (1) increasing market share through superior service that distinguishes it from its competition; (2) investing in human resources and physical assets to strengthen existing capabilities; (3) adding new, innovative service offerings to the Company’s repertoire; (4) expanding NTS’ reach across the globe; and (5) implementing a sophisticated, deliberate process to seek, evaluate and acquire companies that can add significant value upon integration with NTS.These strategies derive from a set of principles and core values that lay the foundation for excellence, growth and value creation for shareholders, employees, customers and society. Strategies to drive growth and excellence: To increase revenue, net income, earnings per share and earnings before interest, taxes, depreciation and amortization (EBITDA) NTS focuses on superior capability, outstanding customer service and operational excellence as an enterprise strategy. Major initiatives in NTS’ business strategy relating to capabilities are: Innovating around new services and emerging technology markets.This strategy deals with taking new ideas and converting them into value for customers.Examples of recent innovative initiatives that have been successful are the high intensity radiated frequency (HIRF) testing, solar loading testing, pyro shock testing for the aerospace market and thermal modeling, simulation and test (TMST), a certification program for the telecom industry to produce more energy efficient network equipment.Future innovation projects will include evaluating expansion into Asia, liquid hydrogen testing for space launch vehicles, reliability testing for the oil and gas industry, environmental and compliance testing for the smart grid HAN (Home Area Network), energy and test support on renewable energy and cyber security. Growth through acquisitions. This strategy deals with acquiring test labs and niche engineering service organizations to increase capacity and capability, broaden our customer base, and expand our geographic reach. NTS has made several acquisitions over the last three years, and the Company’s ability to successfully integrate operations and retain technical staff and leadership, particularly when acquiring complementary and competitive testing organizations, has helped NTS grow and has provided strong financial returns. Major initiatives in the Company’s business strategy to deploy outstanding customer service are: Access. This strategy deals with the concept of “easy to do business with.”Access is more than a geographical location.Even though NTS currently has 27 locations situated geographically so customers have local access to services, it means giving customers the ability to interact with NTS where, when and how they want and providing a professional environment that includes convenient hours, cleanliness, good maintenance and lay-out of facilities.NTS has also developed a software program, “LabInsight” that allows customers to witness testing while never leaving their location and receive test data streamed live via a web connection. Understanding customers’ changing needs and requirements. This strategy deals with gaining an understanding of the changing product and test specifications and developing services to fulfill these future requirements.NTS uses its technical and sales relationships to identify future needs and the information is analyzed in the innovation platform for determining if there is a solid business case for creating value.This strategy allows NTS to maintain a high level of customer retention. In addition to NTS’ strategy of having the best capability and providing exceptional customer service NTS is also focused on operational excellence. Major initiatives in the Company’s business strategy to deploy operational excellence are: Process Improvement. This strategy deals with automation, lean process, and efficient and effective workspace.Automation is about using technology to enhance our service and do things faster, more efficiently and at a reduced cost.NTS is striving to do more for less and simultaneously enhance the overall quality of our service.Lean process is about driving waste out of process by eliminating non value-added tasks.Efficient and effective workspace is about simplifying work areas and reducing time by having support equipment and tooling readily available for use. 5 Table of Contents Enhance Utilization of Resources. This strategy is about having the right balance of resources (people and equipment) across the enterprise so that the Company can perform work at the level customers require and at the appropriate level NTS needs to meet the Company’s strategic goals.NTS is currently in the process of implementing an Enterprise Resource Planning (ERP) system that will allow measurement of equipment utilization thereby enhancing enterprise scheduling.This ERP system will also be deployed across all business departments and replace our current outdated system.The deployment of the ERP system is a major investment for the company. In fiscal year 2011, the Company rolled out the customer relationship module and the quoting module. The Company expects to finalize the development work for the financial module and roll this module out in fiscal year 2012. Management formally reviews our strategic initiatives on a quarterly basis and management and the full board reviews the strategic plan annually. Competition In the aerospace and defense markets, the main competition for independent laboratories is the customers’ internal laboratories, including government laboratories. NTS also competes with a small number of large conformity assessment organizations, within each of the markets it serves, including multinational companies.It also competes with a large number of small niche oriented test laboratories.It has competitive advantages in several areas which include the following:(i) ability to service customers at facilities close to their locations; (ii) ability to provide complete conformity assessment activities at a single location, which reduces product-handling cost for the customers and enhances timeliness of service; (iii) diverse and technically competent employees; and (iv) accreditations that allow NTS test data to be accepted worldwide. Customers can use the Company’s complete services, including quality registration, to position their products for world markets. Backlog The Company's backlog was $58,183,000 and $55,331,000 for the years ended January 31, 2011 and 2010, respectively.Backlog as of January 31, 2010 was adjusted to include backlog of $3,350,000 from the Unitek acquisition. Intellectual Property NTS’ technical services and products are not generally dependent upon patent protection, although the Company does selectively seek patent protection. NTS claims a proprietary interest in certain products, software programs, methodologies and know-how. This proprietary information is protected by copyrights, trade secrets, licenses, contracts and other means. The Company has registered its service mark "NTS" with the U.S. Patent and Trademark Office. Environmental Effect NTS is subject to various federal, state, local and foreign government requirements regulating the discharge of materials into the environment or otherwise relating to the protection of the environment. It is our policy to comply with these requirements, and we believe that, as a general matter, our policies, practices and procedures are properly designed to prevent unreasonable risk of environmental damage, and of resulting financial liability, in connection with our business. Some risk of environmental impact, however, is inherent in some of our operations, as it is with other companies engaged in similar businesses. The Company's Santa Clarita, California test facility is located immediately adjacent to property owned by a third party which has been the subject of extensive environmental remediation.Environmental testing was conducted at the Company’s facility in the fall of 2008, in cooperation with the government agency having oversight responsibility for the adjacent site.Additional soil vapor testing and water sampling were conducted in 2009, and resulted in the California Department of Toxic Substances Control (DTSC) issuing a letter on January 6, 2010, stating that no further action is required by the Company.Effective March 12, 2010, the DTSC terminated the Voluntary Compliance Agreement entered into by NTS in 2006.There are no pending environmental issues at the Santa Clarita, California test facility. 6 Table of Contents Seasonal Effect The Company experiences no material seasonal effects. Employees The Company employed 1,095 individuals at January 31, 2011 and 1,033 at January 31, 2010, as follows: Employees Project Employees* *The employee count in last year's annual report on Form 10-K did not include 174 project employees from the Unitek acquisition. AVAILABLE INFORMATION Our website address is http://www.nts.com. We make available, free of charge through our website, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statements, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). References to our website addressed in this report are provided as a convenience and do not constitute, or should be viewed as, an incorporation by reference of the information contained on, or available through, the website. Therefore, such information should not be considered part of this report. Our filings may also be read and copied at the SEC's Public Reference Room at treet NE, Room 1580 Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The address of that website is www.sec.gov. ITEM 1A.RISK FACTORS. The factors discussed below are cautionary statements that identify important factors that could cause actual results to differ materially from those anticipated in the forward-looking statements in this report. Any of the following risks may have a material negative impact on the Company’s financial condition. NTS faces competition that can impact the Company’s ability to obtain contracts and negatively impact future revenues and growth prospects. NTS faces competition from both the Company’s customers’ and competitors.Some customers have their own in-house testing laboratories. For government related work, the Company also competes with the U.S. Government’s own testing laboratories. If customers increase utilization of existing in-house testing laboratories or expand their own internal testing capacity and capabilities, the amount of work outsourced to NTS could decrease. NTS may also encounter increased competition from other conformity assessment organizations that may be more specialized and able to concentrate their resources on particular areas.To remain competitive NTS must consistently provide superior service and performance on a cost-effective basis to our customers. NTS may fail to attract, train and retain a qualified workforce, including our management team, which would adversely affect our ability to execute our strategy. To remain competitive, the Company must be able to respond effectively to technological changes and be able to hire, train and retain highly skilled sales, engineering and technical personnel. Any failure to do this could impair our ability to perform our contractual obligations efficiently and timely and to meet our customers’ needs and win new business, which could adversely affect our future results. 7 Table of Contents NTS may pursue or complete acquisitions which represent additional risk and could impact future financial results. NTS’ growth strategy includes the likelihood of future acquisitions.Acquisitions involve a number of risks including the integration of the acquired company with NTS’ operations. NTS completes an extensive due-diligence process prior to acquiring companies but may not be able to anticipate all liabilities or contingencies related to the acquired company.NTS cannot ensure that the expected benefits of any future acquisitions will be realized.Costs could be incurred on pursuits of proposed acquisitions that have not yet or may not close which could significantly impact the Company’s future results. Additionally, after acquisitions are made, unforeseen issues could arise which would adversely affect anticipated future cash flows, causing impairment to goodwill and other intangible assets. Total goodwill and intangible assets account for approximately $31 million or 24% of the Company’s total assets as of January 31, 2011.An impairment charge could negatively impact the Company’s future earnings. Anti-takeover provisions could make it more difficult for a third-party to acquire the Company. NTS adopted a shareholders rights plan which is intended to protect the Company and its shareholders from efforts to obtain control of the Company that are inconsistent with the best interests of the Company and its shareholders. The rights will be exercisable ten days following the earlier of the public announcement that a shareholder has acquired 15% or more of the Company's common stock without Board approval and the announcement of a tender offer which results in the ownership of 15% or more of the Company's common stock.The rights also will become exercisable if a person or group that already owns 15% or more of the Company's common stock, without Board approval, acquires any additional shares (other than pursuant to the Company's employee benefit plans). If the rights become exercisable, all rights holders (other than the person triggering the rights) will be entitled to acquire Company securities at a 50% discount. The rights will trade with the Company's common stock, unless and until they are separated upon the occurrence of certain future events. The rights expire September 20, 2020, unless redeemed for $0.001 per right or exchanged earlier by the Board. The Board may terminate the Rights Plan prior to the time the rights are triggered. Because the rights may substantially dilute the stock ownership of a person or group attempting to take over the Company without the approval of the Board of Directors, the rights plan could make it more difficult for a third-party to acquire the Company or a significant percentage of the outstanding capital stock, without first negotiating with the Board of Directors. The use, handling or disposal of hazardous substances could expose the company to potentially significant liabilities. The Company’s operations sometimes involve the use, handling or disposal of hazardous substances.NTS is subject to various federal, state, local and foreign government requirements regulating the discharge of materials into the environment or otherwise relating to the protection of the environment. It is our policy to comply with these requirements, and we believe that, as a general matter, our policies, practices and procedures are properly designed to prevent unreasonable risk of environmental damage, and resulting financial liability, in connection with our business. Some risk of environmental impact, however, is inherent in some of our operations, as it is with other companies engaged in similar businesses. Failure to comply with regulations could result in civil, criminal, administrative or contractual sanctions, including fines and penalties. 8 Table of Contents Business disruptions caused by natural disasters and other crises could adversely affect our profitability. The Company has significant operations located in regions of the United States that may be exposed to earthquakes and other natural disasters, such as hurricanes, tornadoes, blizzards, flooding, wildfires or lightning strikes.The Company’s California facilities, including its principal executive offices, are located near major earthquake fault lines. A major earthquake or any other natural disaster in a region near any of the Company’s facilities, could materially and adversely affect the Company’s business.Business could also be disrupted by pandemics and other national or international crises.Although preventative measures may help mitigate damage, the damage and disruption to our business resulting from any of these events may be significant.If our insurance is not sufficient to recover all costs, including loss of revenues from sales to customers, we could experience a material adverse impact to our future results. NTS may not be able to procure sufficient insurance to cover operational and contractual risks. The Company may not have sufficient insurance to cover operational and contractual risks.There is also a risk that commercially available insurance will not continue to be available to the Company at a reasonable cost.While the Company feels it has adequate insurance coverage, if liability claims were to exceed our current available insurance coverage, future earnings could be negatively impacted. Disruptions or failures in the Company’s management information systems could adversely affect business. The Company is currently undergoing a conversion to a new Enterprise Resource Planning (ERP) System. Any system or service disruptions, including those caused by projects to improve our information technology systems, if not anticipated and appropriately mitigated, could have a material impact on operation and accounting functionssuch as quoting jobs, billing customers for work complete, collecting amounts that are owed to the Company, and preparing timely and accurate financial reports. A decline in the U.S. Government defense budget could negatively impact future revenues. The Company experienced significant growth in recent years, partly due to domestic and worldwide political and economic developments that have positively affected the markets for defense and advanced technology systems. Homeland security and defeating terrorism have been among the Department of Defense’s main initiatives. A slowing in defense spending due to political or budget shifts will put downward pressure on the Company’s revenues and gross margins. Current spending levels for defense related programs by the U.S. Government may not be sustainable and future levels of spending may fail to increase or may actually decrease.An overall decline in the U.S. government defense budget would negatively impact future earnings. Adverse general economic and market conditions could cause decreases in the Company’s revenues and earnings. The Company is subject to the effects of general economic and market conditions (including economic disruption caused by terrorist acts).A severe and/or prolonged economic downturn or a negative or uncertain political climate could adversely affect the Company’s operating results and financial condition.In addition, any decreased collectability of accounts receivable whether resulting from customer bankruptcies or otherwise due to the current economic conditions, could negatively impact future earnings. The Company’s earnings and profit may be adversely impacted by failure to accurately estimate and manage costs, time and resources. NTS derives revenues from various types of contracts, including fixed price, cost reimbursement and time and materials contracts.To the extent management does not accurately forecast the level of effort required to complete a contract, or individual tasks within a contract, and the Company is unable to negotiate additional billings with a customer for cost over-runs, the Company may incur losses on individual contracts. 9 Table of Contents Adverse judgments or settlements in legal disputes could require NTS to pay potentially large damage awards, which would adversely affect cash balances and profitability. The Company is subject to a variety of litigation or other claims and suits that arise from time to time in the ordinary course of our business.Adverse judgments or settlements could result in significant monetary damages.If our insurance is not sufficient to recover all costs, including related legal expense, there could be a negative impact to the Company’s cash balance and profitability. The Company’s credit facility contains restrictive covenants that could limit our ability to pursue our business strategies. If NTS does not meet its covenants, the bank may not advance additional borrowings and may require the Company to pay down outstanding loans.If this occurred it would limit our ability to pursue our acquisition strategy, limit capital expenditures and would negatively impact the Company’s overall performance. Stock price devaluation could significantly impact the Company’s ability to raise capital. A decrease in the Company’s stock price would make it more difficult for the company to raise capital through equity financing, which could impact the Company’s growth strategy. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. 10 Table of Contents ITEM 2. PROPERTIES. OperationsThe Company owns/leases and operates the following properties: Owned Properties Buildings Land State City (Sq.Ft.) (Acres) California Fullerton 3 Santa Clarita Massachusetts Acton 5 Boxborough 4 Texas Plano 1 Total owned properties Leased Properties Buildings Land State City (Sq.Ft.) (Acres) Arizona Tempe n/a Arkansas Camden California Calabasas n/a Culver City n/a Dana Point n/a Fremont n/a Fullerton n/a Los Angeles (LAX) 2 Newark n/a Ventura n/a Colorado Littleton n/a Indiana Indianapolis n/a Kansas Wichita n/a Massachusetts Boxborough n/a Michigan Detroit n/a New Jersey Tinton Falls n/a New Mexico Albuquerque 2 Texas Plano n/a Virginia Rustburg 33 Alexandria n/a Centreville n/a International Canada Calgary n/a Germany Munich n/a Japan Yokohama n/a Vietnam Ho Chi Minh n/a Total leased properties The Company believes that the space occupied by all of its operations is adequate for its current and near-term requirements. Should additional space be required, the Company does not anticipate problems in securing such additional space. Investment Properties The Company owns approximately 118 acres of unused land in Santa Clarita, California. Since this property does not meet all the criteria for accounting classification as an "asset held for sale" it was classified as land in the accompanying consolidated financial statements. 11 Table of Contents The Company sold the Fredericksburg, Virginia property on April 22, 2010 for a sales price of $3,395,000.The gain of $3,017,000 from the sale of the property was included in other income in fiscal year 2011. ITEM 3. LEGAL PROCEEDINGS. The Company is, from time to time, the subject of claims and suits arising out of matters occurring during the operation of the Company’s business.In the opinion of management, no pending claims or suits would materially affect the financial position or the results of the operations of the Company. ITEM 4. (REMOVED AND RESERVED). PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OFEQUITY SECURITIES A.Market Information The Company's common stock is traded on the Nasdaq Global Market under the symbol "NTSC".The range of high and low sales prices as reported by the Nasdaq Global Market for each of the quarters of the fiscal years ended January 31, 2011 and 2010 is presented below: High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ B.Holders As of the close of business on April 26, 2011, there were 697 holders of record of the Company’s common stock.The number of holders of record is based on the actual number of holders registered on the books of the Company's transfer agent and does not reflect holders of shares in "street name" or persons, partnerships, associations, corporations or other entities identified in security position listings maintained by depository trust companies. C.Dividends The Company paid a special $0.07 cash dividend per common share on July 19, 2010 to shareholders of record on July 6, 2010. In the prior year, the Company paid a special $0.06 cash dividend per common share on June 12, 2009 to shareholders of record on May 28, 2009. The Company does not have a policy regarding a regular dividend payment and any future dividends declared will be at the discretion of the NTS board. D.Sales of Unregistered Securities On December 16, 2010, the Company acquired Mechtronic Solutions, Inc. (MSI). The purchase price paid at closing was $6,500,000 in cash and $500,000 in shares of the Company's common stock, which were issued to MSI shareholders. The $500,000 in stock consisted of 65,703 unregistered shares of the Company's common stock valued at $7.61 per share. The foregoing issuance did not involve any underwriters, underwriting discounts or commissions, and the issuance was exempt from the registration requirements of the Securities Act of 1933 in reliance on Section 4(2) thereof and the rules and regulations promulgated thereunder as a transaction by an issuer not involving a public offering. The recipients of the shares were accredited or sophisticated and either received adequate information about the Company or had access, through their relationships with the Company, to such information. The shares are subject to appropriate stops on transfer. 12 Table of Contents E.Repurchases of Equity Securities On July 10, 2009, the NTS board approved a share repurchase plan whereby the Company may repurchase up to 200,000 shares of its common stock. There were no share repurchases in fiscal year 2011. 13 Table of Contents ITEM 6. SELECTED FINANCIAL DATA. The following selected consolidated financial data are derived from and should be read in conjunction with the Company’s consolidated financial statements and related notes set forth in Item 8 below. Year Ended January 31, (in thousands except per share amounts) INCOME STATEMENT DATA: Net revenues $ Gross profit Operating income Interest expense, net Income before incometaxes and noncontrolling interests Income taxes Income from continuing operations before noncontrolling interests Less: Net income attributable to noncontrolling interests ) Income from continuing operations Income (loss) from discontinued operations, net of tax - - 3 ) Net income $ Basic earnings per common share Income from continuing operations $ Income (loss) from discontinued operations - - ) Net income $ Diluted earnings per common share Income from continuing operations $ Income (loss) from discontinued operations - - ) Net income* $ Weighted average common shares outstanding Dilutive effect of stock options Weighted average common shares outstanding, assuming dilution Cash dividends paid per common share $ $ $ $
